                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )      No. 4:15 CR 49 CDP
                                      )
RAMIZ ZIJAD HODZIC,                   )
SEDINA UNKIC HODZIC,                  )
NIHAD ROSIC,                          )
MEHIDA MEDY SALKICEVIC,               )
and ARMIN HARCEVIC,                   )
                                      )
      Defendants.                     )

                        MEMORANDUM AND ORDER

      This matter is before the Court on defendants’ motions to dismiss the

indictment. Defendants’ first set of motions to dismiss challenged the facial

sufficiency of the indictment for a number of reasons. The second group of

motions argued that defendants’ actions, and those of the person to whom they

allegedly provided support, Abdullah Ramo Pazara, were part of legitimate

warfare; they argue that they are immune from prosecution under the doctrine of

lawful combatant immunity. I conclude that the indictment is valid on its face and

sufficiently alleges the crimes charged. I also conclude that because Pazara was
fighting in a noninternational armed conflict – the Syrian civil war – these

defendants are not entitled to assert the defense of lawful combatant immunity.

        All pretrial motions in this case were referred to United States Magistrate

Judge David D. Noce pursuant to 28 U.S.C. § 636(b). Judge Noce filed two

Reports and Recommendations on the motions. I have conducted de novo review

of the motions, including reviewing in full the parties’ briefs and exhibits,

conducting my own independent research, holding oral argument on the lawful

combatant motions, and considering Judge Noce’s well-reasoned and well-

researched opinions. While I ultimately have reached a conclusion different from

his on the lawful combatant issue, I appreciate, as always, his careful attention to

the arguments, and his exhaustive historical and legal research in this difficult

case.

    First Report and Recommendation – Facial Sufficiency of Indictment

        In their first set of motions, defendants challenged the sufficiency of the

indictment for a number of reasons. Judge Noce rejected the arguments and

concluded that the indictment sufficiently alleged the stated violations of 18

U.S.C. § 2339A and 18 U.S.C. § 956. He recommended that I deny the motions to

dismiss, and defendants have objected to that recommendation. I conclude that




                                          -2-
Judge Noce’s recommendations regarding the facial validity of the indictment are

correct.1

       Counts I and III allege that all defendants violated 18 U.S.C. § 2339A.

Specifically, these counts allege that defendants conspired to provide or provided

material support and resources knowing and intending that the support would be

used in preparation for and carrying out, in a foreign country, a crime that would

be conspiracy to commit murder and maiming if committed in the United States.

Count II alleges that defendants Ramiz Zijad Hodzic and Nihad Rosic conspired to

commit a crime that would be murder and maiming if committed in the United

States, in violation of 18 U.S.C. § 956(a). The indictment alleges, in more than

40 separate paragraphs, actions taken by the defendants in furtherance of the

conspiracy. After Abdullah Ramo Pazara traveled to Syria to act as a foreign

fighter, the defendants sent him and others money, materials and supplies that

could be used to fight in the Syrian civil war.

       Pazara is alleged to have fought with various groups, including some

designated as foreign terrorist organizations. He arrived in Syria in July of 2013,

and was killed in September of 2014. The indictment alleges that over that time



1
  The initial round of motions also raised the lawful combatant defense, but because those were
the subject of the second group of motions and the second Report and Recommendation, I will
discuss those arguments in the next section.
                                                 -3-
period the defendants communicated among themselves and with Pazara using

social media and coded language to avoid detection. The indictment alleges that

the defendants knew that Pazara was fighting in Syria, Iraq and elsewhere, knew

that he and others were “conspiring to murder and maim persons,” and knew and

intended that he and others would use the money and property they sent to support

individuals who were fighting in support of terrorist organizations. In particular,

it alleges that defendants provided or conspired to provide material support

knowing or intending that the support was to be used in preparation or carrying

out a conspiracy to murder or maim. These allegations are sufficient under the

law, as they allege all of the elements of the offenses charged in the indictment,

including the necessary intent. They do not improperly allege “multiple inchoate”

offenses, but instead allege a conspiracy to commit a specific crime. Further, the

indictment is sufficiently specific, and need not allege particular intended victims.

As to each defendant and to each charge, the indictment is sufficient.

      I will therefore adopt in full the first Report and Recommendation of the

United States Magistrate Judge [#328] and will deny the initial motions to dismiss.

          Second Motions to Dismiss – Lawful Combatant Immunity

      Both sides have objected to Judge Noce’s recommendations on the lawful

combatant motions. Judge Noce concluded that the indictment should not be

                                         -4-
dismissed, but that defendants should be allowed to present evidence at trial on

their defense of lawful combatant immunity. Judge Noce disagreed with the

government’s position that defendants were not entitled to assert this defense at

all. Both sides have objected to the Report and Recommendation. Defendants

object that they are entitled to an evidentiary hearing and dismissal of the

indictment. The United States objects that, as a matter of law, defendants may not

assert the defense at all.

      Judge Noce’s factual findings are correct and are largely undisputed by the

parties, so I will adopt them. With regard to his legal conclusions, however, after

careful consideration, I disagree with the result reached and so will not adopt the

conclusion that defendants may attempt to prove this defense at trial. Instead, I

agree with the government that defendants are not entitled to assert the defense of

lawful combatant immunity. I conclude that lawful combatant immunity cannot

apply to actions of combatants who were involved in a noninternational armed

conflict. To the extent that pre-Geneva Convention cases recognized a common

law lawful combatant defense, that body of law has been superseded by the

Geneva Conventions. At the time that Abdullah Ramo Pazara fought in the Syrian

civil war (2013 and 2014), which is the same time defendants here are alleged to

have provided support to terrorism, the Syrian civil war was a noninternational

                                         -5-
armed conflict. As such, Pazara did not qualify as a lawful combatant, and

defendants here may not assert combat immunity as a defense. I will therefore

deny the motions to dismiss in their entirety, and will not allow defendants to

present at trial any evidence or arguments about this defense or about their alleged

mistaken belief that it might apply.

       The Fourth Circuit Court of Appeals recently considered and rejected the

same argument made here in the case of United States v. Hamidullin, 888 F.3d 62

(4th Cir. 2018), petition for cert. pending, No. 18-6011 (filed Sept. 13, 2018).2

Defendant Hamidullin was charged with providing and conspiring to provide

material support to terrorists in violation of 18 U.S.C. § 2339A, the same as

defendants here. He argued, the same as defendants here, that he was entitled to

combatant immunity.

       Hamidullin was affiliated with the Taliban and Haqqani Network and was

captured in Afghanistan in 2009. The Court of Appeals reviewed the doctrine of

combatant immunity and noted that it is codified in the Third Geneva Convention. 3

888 F.3d at 66. The Court held that “Article 2 of each of the Geneva Conventions

renders the full protections of the Conventions, including combatant immunity,


2
  This case was decided after Judge Noce issued his Report and Recommendation, so he did not
have the benefit of considering the Court of Appeals’ decision.
3
  Geneva Convention Relative to the Treatment of Prisoners of War, Aug. 12, 1949, 6 U.S.T.
                                               -6-
applicable only in international armed conflicts between signatories of the

Conventions.” Id.

       To be entitled to combatant immunity, the Fourth Circuit explained,

       . . . the Third Geneva Convention requires that a combatant (1) be
       captured during an international armed conflict, Third Geneva
       Convention, art. 2, and (2) be a lawful combatant – in other words,
       the combatant must belong to one of the Article 4 categories defining
       POW’s, id. art 4. . . . Article 4(A)(2) provides that members of
       militias belonging to a party to the conflict are lawful combatants
       entitled to POW status so long as they are commanded by a person
       responsible for subordinates, carry a “fixed distinctive sign,” carry
       arms openly, and operate in accordance with the laws of war. Id. art.
       4(A)(2).

888 F.3d at 74 (emphasis added). The Court then concluded that the conflict in

Afghanistan was not an international armed conflict and that therefore Hamidullin

was not entitled to combatant immunity:

       When a conflict is not an international conflict between Geneva
       Convention signatories, at least one article of the Geneva
       Conventions still applies. Article 3 of each Convention provides that
       in an “armed conflict not of an international character occurring in the
       territory of one of the High Contracting Parties, each Party to the
       conflict shall be bound to apply, as a minimum,” certain provisions,
       including protecting “[p]ersons taking no active part in the
       hostilities,” and refraining from “the passing of sentences and the
       carrying out of executions without previous judgment pronounced by
       a regularly constituted court affording all the judicial guarantees
       which are recognized as indispensable by civilized peoples.” Id. . . .
       Thus, Article 3 allows for combatants captured during non-

3316, 75 U.N.T.S. 135.
                                         -7-
      international conflicts to face trial and judgment for their actions as
      long as they are tried in the opposing force’s country’s “regularly
      constituted court.” Id.

888 F.3d at 67 (emphasis added). The Fourth Circuit therefore concluded that

Hamidullin could be tried in a regularly constituted court such as the United States

District Court. Id. at 71,75.

      The Fourth Circuit also rejected Hamidullin’s alternative argument that he

was eligible for common law combatant immunity. It held that because the

Geneva Convention “is the governing articulation of lawful combatant status” the

conventions supersede common law. 888 F.3d at 75. “Just as a statute preempts

common law when Congress speaks directly to the question, a self-executing

treaty like the Third Geneva Convention would similarly preempt common law if

the treaty speaks directly to the question. The Third Geneva Convention explicitly

defines the category of individuals entitled to POW status, and concomitantly,

combatant immunity.” Id. at 75-76 (citation omitted). Moreover, all courts in

modern times that have considered claims of lawful combatant immunity have

analyzed it under the Geneva Conventions. See United States v. Hausa, 258 F.

Supp. 3d 265, 273 n. 6 (E.D.N.Y. 2017); United States v. Pineda, No. CR. 04-

232(TFH), 2006 WL 785287 (D.D.C. Mar. 28, 2006); United States v. Arnaout,




                                         -8-
236 F. Supp. 2d 916, 917-18 (N.D. Ill. 2003); United States v. Lindh, 212 F. Supp.

2d 541, 553 (E.D. Va. 2002).

      Defendants’ briefs make numerous factual arguments seeking to distinguish

the Afghanistan conflict from the Syrian civil war, but they do not argue that

Pazara was fighting in an international armed conflict. They argue that because

Pazara met the Article 4(A)(2) qualifications of being under the command of an

individual responsible for his subordinates, wearing a uniform and carrying

weapons openly, and conducting operations in accord with the laws of war, 4 he is

entitled to immunity. But because it is uncontested that Pazara was not fighting in

an international armed conflict, the provisions on which defendants rely are

irrelevant. Those provisions allow the additional minimal humanitarian

protections available to combatants captured in noninternational armed conflicts.

See Hamdan v. Rumsfeld, 548 U.S. 557, 629-32 (2006) (distinguishing between

Geneva Convention provisions in Common Article 2 – including those related to

combatant immunity – that apply only in international armed conflicts between

signatories from the minimal protections available to prisoners of war under

Common Article 3). In other words, had Pazara been captured he might have been

entitled to certain minimal humanitarian treatment, but that does not mean he


      4
          The government does not agree that Pazara fought with groups that followed the laws of
                                              -9-
qualified for lawful combatant immunity. As the Supreme Court noted in

Hamdan, these are different provisions of the Conventions.5

       Judge Noce’s reliance on pre-Geneva Convention case law, including

United States v. Palmer, 16 U.S. 610 (1818), The Ambrose Light, 25 F. 408

(S.D.N.Y. 1885), and Ford v. Surget, 97 U.S. 594 (1878), to recognize the

common law principle of combatant immunity was therefore misplaced. The

careful distinctions made in the Convention between the protections that apply in

international armed conflicts between signatories to the Conventions and those

fighting in noninternational conflicts means that the Civil War cases and others

relied on by Judge Noce no longer apply to this situation. Additionally, while it is

clear that the government can always choose not to prosecute a party who fights

and kills people in a civil war, there is nothing in the law that says the government

cannot prosecute such a person if it believes that person has committed crimes

such as murder or conspiracy to murder.

       For the above reasons, I conclude that the defendants in this case are not

entitled to combatant immunity. Their assertion of this defense fails, and they

may not assert it as a defense at trial. I will deny the motions to dismiss in their



war, but I need not decide that at this time.
5
  “We need not decide the merits of this argument [about whether the conflict with al Qaeda was
covered by Common Article 2] because there is at least one provision of the Geneva Conventions
                                              - 10 -
entirety, and will not allow at trial evidence or arguments that Pazara’s actions are

protected by lawful combatant immunity.

       Accordingly,

       IT IS HEREBY ORDERED that the First Report and Recommendation of

the United States Magistrate Judge [328] is SUSTAINED, ADOPTED, and

INCORPORATED herein and defendants’ initial motions to dismiss [208, 223,

225, 230, 236] are denied.

       IT IS FURTHER ORDERED that the Second Report and

Recommendation of the United States Magistrate Judge [429] is not adopted

except as to the factual section. The second round of motions to dismiss [390,

393, 395] are denied. Defendants may not assert the lawful combatant immunity

defense at trial.



                                              ____________________________
                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE

Dated this 5th day of February, 2019.




that applies here even if the relevant conflict is not one between signatories.” 548 U.S. at 629.
                                                 - 11 -
